Exhibit 10.2
FIRST AMENDMENT TO LEASE
February 6, 2009
 
This First Amendment to Lease ("Amendment") amends and modifies that certain
Lease dated December 14, 2005 between 2545 Central, LLC., a Colorado limited
liability company as Landlord, and Insmed Incorporated, a Delaware corporation,
as Tenant for the Premises located at 5797 Central Avenue, Boulder, CO 80301
(the “Lease”).
 
Tenant wishes to have added to its Lease additional options to extend its
Lease.  The Lease is hereby amended by the following additional and modified
provisions.  For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Landlord and Tenant agree that the Lease is
modified as follows:
 
1. Amendment: The Summary of Basic Lease Terms of the Lease and the Lease
provisions incorporating said Summary provisions, are amended by adding the
following specified items to said provisions of the Summary of Basic Lease Terms
of the Lease, which shall become effective February 1, 2009:
 
13.  Renewal Options:  Upon the completion of the current renewal options which
ends on December 31, 2015 and provided that Tenant is not then in default under
the terms and conditions of this Lease and that Tenant has not been in default
more than once during the Lease Term, Tenant will have the options to renew and
extend this Lease for four (4) additional terms of five (5) years (the “Renewal
Terms”) each to commence at the conclusion of the then current Term.  The
Renewal Terms will be on the same terms, provisions, and conditions contained in
this Lease, except that the Rent Schedule will be modified to the Renewal Rent
Schedule indicated on the Summary of Basic Lease Terms for the Renewal
Terms.  Tenant must give Landlord written notice of its exercise of each of its
options not less than one hundred and twenty (120) days prior to the expiration
of the then current Term of the Lease.  The Lease will be renewed and extended
as provided in this paragraph upon Landlord’s receipt of Tenant’s timely notice
of exercise. Failure to notify Landlord within such time period of the exercise
of these options will void the remaining options to renew, and the Lease shall
terminate at the conclusion of the then current Term.  The options granted in
this paragraph may not be transferred, assigned, or pledged by Tenant; provided
however, that an assignment of the Lease shall result in an assignment of these
options to the same entity.


First Renewal Rent Schedule:
January 1,
2016                                           through                                        December
31, 2016                                              $23,670.00 per month
January 1,
2017                                           through                                        December
31, 2017                                              $24,309.00 per month
January 1,
2018                                           through                                        December
31, 2018                                              $24,966.00 per month
January 1,
2019                                           through                                        December
31, 2019                                              $25,640.00 per month
January 1,
2020                                           through                                        December
31, 2020                                              $26,332.00 per month


Second Renewal Rent Schedule:
           January 1,
2021                                           through                                        December
31, 2021                                              $27,043.00 per month
January 1,
2022                                           through                                        December
31, 2022                                              $27,773.00 per month
January 1,
2023                                           through                                        December
31, 2023                                              $28,523.00 per month
January 1,
2024                                           through                                        December
31, 2024                                              $29,293.00 per month
January 1,
2025                                           through                                        December
31, 2025                                              $30,084.00 per month


Third Renewal Rent Schedule:
January 1,
2026                                           through                                        December
31, 2026                                              $30,896.00 per month
January 1,
2027                                           through                                        December
31, 2027                                              $31,731.00 per month
January 1,
2028                                           through                                        December
31, 2028                                              $32,587.00 per month
January 1,
2029                                           through                                        December
31, 2029                                              $33,467.00 per month
January 1,
2030                                           through                                        December
31, 2030                                              $34,371.00 per month


Fourth Renewal Rent Schedule:
January 1,
2031                                           through                                        December
31, 2031                                              $35,299.00 per month
January 1,
2032                                           through                                        December
31, 2032                                              $36,252.00 per month
January 1,
2033                                           through                                        December
31, 2033                                              $37,231.00 per month
January 1,
2034                                           through                                        December
31, 2034                                              $38,236.00 per month
January 1,
2035                                           through                                        December
31, 2035                                              $39,268.00 per month


2. Remainder in Force and Effect:  Except as expressly modified in this
Amendment, all previous terms and provisions of the Lease remain in full force
and effect.  Capitalized terms not defined herein have the meanings given such
terms in the Lease.
 
***********
 


 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first above written.
 
LANDLORD:                                                                           TENANT:
 
2545 Central,
LLC                                                                                                Insmed
Incorporated


 
By:                                                                By:                                                                
Richard L.
Hedges                                                                
           Authorized
Agent                                                                                                                                           


      Its:                                                                








STATE OF COLORADO                                                      )
) ss
COUNTY OF
BOULDER                                                                )
 
The foregoing instrument was acknowledged before me this ___ day of ______, 2009
by Richard L. Hedges as Authorized Agent for 2545 Central, LLC.
 
Witness my hand and official
seal.                                                                                     
 
Notary Public
 
My commission expires:
 
STATE OF
_____________                                                                )
) ss
COUNTY OF
___________                                                                )
 
The foregoing instrument was acknowledged before me this ___ day of ______, 2009
by _____________________ as _________________ of Insmed Incorporated.
 
Witness my hand and official
seal.                                                                                     
 
Notary Public
 
My commission
expires:                                                                

 


Copyright ã 2009 Flatiron Park Companyâ
 
 
 
